          Case 1:19-cv-01598-NONE-SKO Document 8 Filed 07/01/20 Page 1 of 3


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   LISA STOCK,                                          Case No. 1:19-cv-01598-NONE-SKO
 9                      Plaintiff,                        FINDINGS AND RECOMMENDATION
                                                          TO DISMISS WITH PREJUDICE FOR
10                                                        PLAINTIFF’S FAILURE TO COMPLY
             v.                                           WITH THE COURT'S ORDER AND
11                                                        FAILURE TO STATE A CLAIM
12   STANISLAUS COUNTY, et al.,
                                                          (Docs. 1, 5, 7)
                        Defendants.
13                                                        TWENTY-ONE (21) DAY DEADLINE
14

15          On November 8, 2019, Plaintiff, proceeding pro se, filed a civil rights action pursuant to 42
16 U.S.C. § 1983 (“Section 1983”) against Defendants. (Doc. 1.) Plaintiff also filed an application to

17 proceed in forma pauperis pursuant to 28 U.S.C. § 1915, which was granted on December 16, 2019.

18 (Docs. 2, 4.)

19          On January 14, 2020, the undersigned issued a screening order finding that Plaintiff failed
20 to state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended

21 complaint curing the pleading deficiencies identified in the order. (Doc. 5.) Although more than

22 the allowed time passed, Plaintiff failed to file an amended complaint or otherwise respond to the

23 Court’s screening order.

24          On May 11, 2020, an order issued for Plaintiff to show cause (“OSC”) within twenty-one
25 days why the action should not be dismissed for his failure to comply with the Court’s screening

26 order. (Doc. 7.) Plaintiff was warned in both the screening order and the OSC that the failure to
27 comply with the Court's order would result in a recommendation to the presiding district judge of

28 the dismissal of this action. (Id. See also Doc. 5.) Plaintiff has not yet filed any response.
           Case 1:19-cv-01598-NONE-SKO Document 8 Filed 07/01/20 Page 2 of 3


 1          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
 2 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 3 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

 4 Local Rule 183(a). “District courts have inherent power to control their dockets,” and in exercising

 5 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

 6 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

 7 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

 8 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

 9 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

10 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

11 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

12 and to comply with local rules).

13          Based on Plaintiff’s failure to comply with, or otherwise respond to, the screening order and
14 the OSC, there is no alternative but to dismiss the action for his failure to respond to/obey a court

15 order, failure to prosecute, and failure to state a cognizable claim.

16          Based on the foregoing, it is HEREBY RECOMMENDED that this action be dismissed,
17 with prejudice, for Plaintiff’s failure to obey a court order, failure to prosecute this action, and failure

18 to state a cognizable claim.

19          These Findings and Recommendation will be submitted to the United States District Judge
20 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

21 one (21) days after being served with these Findings and Recommendation, Plaintiff may file

22 written objections with the Court. The document should be captioned “Objections to Magistrate

23 Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file objections within

24 the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

25 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

26          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at her address listed
27 on the docket for this matter.

28

                                                         2
         Case 1:19-cv-01598-NONE-SKO Document 8 Filed 07/01/20 Page 3 of 3

     IT IS SO ORDERED.
 1

 2 Dated:   July 1, 2020                          /s/   Sheila K. Oberto     .
 3                                        UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                         3
